Citation Nr: 1821080	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1982.

The claim of service connection for skin condition on the feet comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), and the claims of service connection for hearing loss and tinnitus come before the Board on appeal from an April 2016 rating decision by the RO.

In January 2018, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence and waived RO consideration.  See 38 C.F.R. § 20.1304(c).

The skin condition claim is addressed in the decision below.  The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDING OF FACT

The Veterans callouses/skin condition of his feet are related to service.


CONCLUSION OF LAW

The criteria for service connection for callouses/skin condition of the feet have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

Service treatment records (STRs) show that the Veteran was treated several times for warts on his hands and feet.  For instance, in May 1979, he was treated for callouses on his feet.  In February 1981, he reported warts on his hands and feet, spreading and another record notes a sore on his hands and right foot were noted.  On his separation examination, dated April 1983, the Veteran reported warts on his hands and feet, and the examiner found warts on the hands.

The Veteran was later service connected for keratoderma and verruca vulgaris on the palms of the hands.  Recent rating codesheets indicate that this was previously rated as punctuate palmar keratosis-warty callosities.  The scope of the present claim is broadly any skin condition affecting more narrowly the feet.

The Veteran filed his current claim of service connection for the feet in September 2011.  An earlier September 2011 VA examination listed diagnoses of eczema, dermatophytosis of the hands and feet.  The Veteran contended service connection was warranted as the feet skin condition was the same as the already service-connected hands skin condition.

Likewise, a January 2012 VA examination report notes eczema and dermatophytosis as well as keratosis on the feet.  The examiner (a physician with specialty in internal medicine) stated that the description of the findings during service was vague and similar symptomatology was not found on examination.  On this basis, the condition was found to be less likely than not related to service.

The Veteran also submitted a VA treatment record from September 2017.  At that appointment, he reported that his callouses had been present since service.  Citing to STRs, the clinician (a podiatrist) stated that the patient has the same condition on his feet that he was treated for in the military.  He opined that it was more likely than not that the present callouses were part of the same condition.

The Board notes that the Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's reports of his symptoms credible, including the report on his separation examination of warts on his feet.  Further, it seems that there has been a similar history of symptomatology in the hands and feet, the main difference between the two being that the examiner noted warts on the hands on separation, but not on the feet.  The Veteran is already service connected for this condition on his hands.  

Given the medical opinion submitted by the Veteran by a podiatrist who may have some more expertise in skin conditions affecting the feet, and what appears to be a similar etiological and symptom history of the service-connected skin disability affecting the hands, the Board finds that the Veterans callouses/skin condition of his feet are related to service.  This is particularly so when resolving reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for callouses/skin condition on the feet is warranted.


ORDER

Service connection for callouses/skin condition on the feet is granted.


REMAND

Hearing Loss

The Board finds that a remand is warranted for a medical examination and new medical opinion for the claims of service connection for hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2016, a VA medical opinion as to the etiology of the Veteran's hearing loss was obtained from an audiologist, but an examination was not conducted.  The audiologist opined that the Veteran's hearing loss was less likely than not related to service because normal hearing was shown upon both entry into and separation from service with no significant threshold shift during service.

For reference, the pure tone thresholds on the April 1979 medical report on entry into service were:




HERTZ


Apr. 1979
500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
15
10
10
15
0

In July 1982 or April 1983, representing the separation examination, pure tone thresholds were:






HERTZ


Apr. 1983
500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
5
5
5
10

The Board finds that an examination is warranted as the Veteran would be able to describe the noise exposure during and after service as well as the onset of any worsening hearing ability.  Further, medical evidence is needed to determine whether there is in fact a current hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The Veteran has submitted a November 2017 VA audiogram that revealed the following threshold shifts:




HERTZ


Nov. 2017
500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
15
15
15
25

In the same record, speech recognition scores were 96 percent bilaterally; however the Central Institute of the Deaf (CID) W-22 test rather than the Maryland CNC word list was used.  Additionally, the record notes that it is not adequate for rating purposes.  Thus, an examination is warranted.

Tinnitus

The Board is also remanding the Veteran's claim of service connection for tinnitus for an examination and a medical opinion.  Though no examination was conducted, the March 2016 audiologist opined that tinnitus was not related to service because it was not reported in STRs.  He reached this conclusion after noting that tinnitus seldom occurs without presence of hearing loss.  While this rationale is not necessarily lacking, the Board finds that a VA examination is warranted and that a medical opinion should be obtained in response to the findings of that examination.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran described his tinnitus in November 2017 as occasional in both ears.  Tinnitus would last for a few minutes once per week.  He stated that when he has tinnitus, it affects his sleep.  He was given a table top noise machine to treat the tinnitus.  The Veteran was a tank driver during service.  There are indications of record that the Veteran was a truck driver after service.

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran a VA audiological examination in connection with his hearing loss and tinnitus service connection claims.  After examination and review of the entire claims file, the examiner should:

(A) Determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385;

(B) If there is, opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to service, to include noise exposure from being a tanker during service;

(C) Opine as to whether it is at least as likely as not that the Veteran's tinnitus is related to service, to include noise exposure from being a tanker during service.

A complete rationale should be given for any opinion rendered.  

2.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


